Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the supplemental amendment filed 07/08/2021 which is a follow-on correction for the previous amendment filed 05/17/2021.  The agreement on the supplemental amendment was obtained through the interview conducted on 7/01/2021. 
Claims 1, 3, 5-11, 14, 16-20 and 22-39 are currently pending. Claims 2, 4, 12-13, 15 and 21 are canceled and claims 22-39 are added as new per applicant’s request.

Response to Amendment/Remarks
	The amendment to the claims is sufficient to overcome previous objections to the claims.
	The amendment to the claims is sufficient to overcome previous rejections under 35 USC 112(b).
	The amendment to the claims is sufficient to overcome previous rejections under 35 USC 103.	
Allowable Subject Matter
	Claims 1, 3, 5-11, 14, 16-20, 22-39 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claim 1, the closest prior art of record, Dellinger ‘699 (US 20120147699 A1), hereinafter 
“wherein the first frequency range includes higher frequencies than does the second frequency range;
wherein the first depth is shallower than the second depth;
wherein the first and second spatial sampling rates correspond, respectively, to first and second spatial bin sizes;
wherein the second spatial bin size is larger than the first spatial bin size; and wherein the one or more first marine non-impulsive sources comprise a sufficient number of source devices such that an aggregate output energy of the source devices provides a desired signal-to-noise ratio in signals received at receivers from the subsurface location responsive to the first sweep length” in combination with other limitations.

Dellinger ‘699 discloses the claim as follows.
A method, comprising: (a method of seismic acquisition [abs, 0016])
operating a first marine non-impulsive source at over a first frequency range on a first spatial sampling for a first sweep length; (marine environment [0003], ideal marine seismic source [0008], a marine survey [0046]; source to … be operated [0017], sources, operate them [0019]; marine vibrators, sources [0042], equivalent to a non-impulsive source; controlled-frequency restricted bandwidth source, range of useful frequencies [0013]; A sources [0055, Fig. 3B], source groups, A [0057, Fig. 3C], equivalent to a first marine source operable in a first frequency range; operate … continuously, with sweep length, spatial sampling [0072])
and operating a second marine non-impulsive source over a second frequency range on a second spatial sampling for a second sweep length; (marine vibrators, sources [0042], equivalent to a non-impulsive source; controlled-frequency restricted bandwidth source, range of useful frequencies [0013]; B sources, source groups, B [0055, Fig. 3B, 0058, Fig. 3C], equivalent to a second marine source operable in a second frequency range; operate … continuously, with sweep length, spatial sampling [0072];
wherein the first sweep length is based on available geological information of a subsurface location comprising a target of a marine seismic survey, an intended speed of a marine survey vessel, the first spatial sampling, and the first frequency range (the sweep length and interval being determined by the spatial sampling in that frequency band and the limitations of those source [0072], sampling, two-way travel time [0005], implying sweep length is based on two-way travel time which depends on the available geological information of a subsurface location comprising a target of a marine seismic survey; Side note: according to spec par. 0038, available time is typically set as the sweep length plus the two-way travel time to produce the signature per sweep;  source groups are moved ‘continuous recording’ [0049], move … sources … position [0050-0053], boat … tows two … source groups, towed at their own … depth [0063], implying survey vessel speed and source depth impact the sweep length and the two-way travel time ).



Poole ‘623 discloses the survey vessel speed and the depth of the source affecting the recording time (the actual recording portion depends on various factors, e.g., depth of the ocean bottom, depth of the subsurface of interest, vessel speed, volume and depth of the seismic source [0031]), but is silent regarding the above allowed limitations.

Dellinger ‘517 discloses the relationship between signal-to-noise ratio at the subsurface and energy output of the source (constant signal-to-noise ratio, source’s power output [0040-0045], acquiring seismic and other signals that are representative of the subsurface [0002]), but is silent regarding the above allowed limitations.

As per claim 11, the closest prior art of record, Dellinger '699, Poole '623 and Dellinger '517, either singularly and in combination, fail to anticipate or render obvious the limitation
	“wherein a total number of the source devices corresponds to a minimum number sufficient to provide the desired signal-to-noise ratio within a constraint comprising a combination of the first sweep length and the first two-way travel time, given the device types” in combination with other limitations.

As per claim 17, the closest prior art of record, Dellinger '699, Poole '623 and Dellinger '517, either singularly and in combination, fail to anticipate or render obvious the limitation


As per claim 24, the closest prior art of record, Dellinger '699, Poole '623 and Dellinger '517, either singularly and in combination, fail to anticipate or render obvious the limitation
	“wherein the first frequency range includes higher frequencies than does the second frequency range;
	wherein the first depth is shallower than the second depth;
	wherein the first frequency range is consistent with a first spatial sampling rate that corresponds to a first spatial bin size and the second frequency range is consistent with a second spatial sampling rate that corresponds to a second spatial bin size; and
	wherein the first spatial bin size is smaller than the second spatial bin size” in combination with other limitations as explained in claim 1 above.
	
As per claim 32, the closest prior art of record, Dellinger '699, Poole '623 and Dellinger '517, either singularly and in combination, fail to anticipate or render obvious the limitations

	“wherein the second frequency range is consistent with a second spatial sampling rate corresponding to a second spatial bin size different from the first spatial bin size” and
	“wherein the one or more first and the one or more second non-impulsive source devices are associated, respectively, with first and second available times during which energy corresponding to the first and second sweep lengths must be emitted from the respective source devices, reflected from the one or more imaging targets, and received at receivers; and
	wherein the vessel speed and the first and second sweep lengths are constrained to ensure that the first and second available times are met given the first and second spatial bin sizes“ in combination with other limitations as explained in claim 1 above.

As per claims 3, 5-10, 14, 16, 18-20, 22-23, 25-31 and 33-39, claims also allowed because base claims 1, 11, 17, 24 and 32 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Examiner, Art Unit 2865